      Case 3:16-cv-00309-DLH-ARS Document 44 Filed 03/22/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF NORTH DAKOTA
                                    EASTERN DIVISION
__________________________________________
                                              )
CHRISTIAN EMPLOYERS ALLIANCE, et al., )
                                              )
                             Plaintiffs,      )
                                              )
                       v.                     ) Case No. 3:16-CV-00309
                                              )
ALEX M. AZAR II, in his official capacity as  )
Secretary of the U.S. Department of Health    )
and Human Services; et al.,                   )
                                              )
                             Defendants.      )
                                              )

                 DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION
                          FOR STATUS CONFERENCE

       Plaintiffs request a telephonic status conference “to identify what issues, if any, remain in

dispute between the parties” with regard to Plaintiffs’ pending motions for permanent injunctive

relief and “to assess whether oral argument is appropriate.” ECF No. 42. Defendants do not

oppose plaintiffs’ request for a telephonic status conference.1

       Respectfully submitted this 22nd day of March, 2019,


                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              JENNIFER D. RICKETTS
                                              Director, Federal Programs Branch

                                              /s/ Michelle R. Bennett
                                              MICHELLE R. BENNETT (CO Bar No. 37050)
                                              Assistant Branch Director
                                              United States Department of Justice

1
  Defendants note that their response to Plaintiffs’ Supplemental Motion for Permanent
Injunction and Declaratory Relief, see ECF No. 40, is currently due on March 29, 2019.
Defendants will be requesting a brief extension of this deadline to April 5, 2019.
Case 3:16-cv-00309-DLH-ARS Document 44 Filed 03/22/19 Page 2 of 3



                             Civil Division, Federal Programs Branch
                             1100 L Street NW
                             Washington, D.C. 20005
                             Tel: (202) 305-8902
                             Fax: (202) 616-8470
                             Email: michelle.bennett@usdoj.gov

                             Attorneys for Defendants




                                2
       Case 3:16-cv-00309-DLH-ARS Document 44 Filed 03/22/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 22, 2019, I electronically filed a copy of the foregoing.

Notice of this filing will be sent via email to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s CM/ECF System.


                                                       /s/ Michelle R. Bennett
                                                       MICHELLE R. BENNETT




                                                  3
